Matter of Edwards (2021 NY Slip Op 07302)





Matter of Edwards


2021 NY Slip Op 07302


Decided on December 22, 2021


Appellate Division, Second Department


Per Curiam.


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 22, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
REINALDO E. RIVERA
MARK C. DILLON
CHERYL E. CHAMBERS
VALERIE BRATHWAITE NELSON, JJ.


2021-03489	 

[*1]In the Matter of Harrison J. Edwards, Jr., a suspended attorney. Grievance Committee for the Tenth Judicial District, petitioner; Harrison J. Edwards, Jr., respondent. (Attorney Registration No. 1280379)

DISCIPLINARY PROCEEDING instituted by the Grievance Committee for the Tenth Judicial District. By opinion and order of this Court dated June 17, 2020, under Appellate Division Docket No. 2019-02628, the respondent was suspended for a period of six months, effective immediately, without credit for the time the respondent already served under the interim suspension imposed by this Court by decision and order on motion dated August 21, 2019 (Matter of Edwards, 184 AD3d 254). The respondent was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on March 23, 1977.

Catherine A. Sheridan, Hauppauge, NY (Ian P. Barry of counsel), for petitioner.


PER CURIAM.


OPINION & ORDER
On May 11, 2021, the Grievance Committee for the Tenth Judicial District personally served the respondent with a notice of petition and a verified petition, both dated April 20, 2021, and duly filed those papers with this Court together with the respondent's acknowledgment of service.
The petition contains five charges of professional misconduct alleging that the respondent engaged in conduct that is prejudicial to the administration of justice in violation of rule 8.4(d) of the Rules of Professional Conduct (22 NYCRR 1200.0) (charges one, two, and three), inter alia, by not satisfying a judgment against him in the sum of $106,897.98; misused his attorney trust account by paying business operating expenses from the account in violation of rule 1.15(b) of the Rules of Professional Conduct (22 NYCRR 1200.0) (charge four); and engaged in conduct that adversely reflects on his fitness as a lawyer in violation of rule 8.4(h) of the Rules of Professional Conduct (22 NYCRR 1200.0) (charge five) in failing to cooperate in five disciplinary investigations against him.
The notice of petition directed the respondent to serve and file his answer to the verified petition within 20 days after service upon him of the notice of petition and the verified petition. To date, the respondent has neither served nor filed an answer to the petition as directed, nor requested additional time in which to do so.
The Grievance Committee now moves to deem the charges against the respondent established based upon his default and to impose such discipline upon him as this Court deems appropriate. The motion papers were served upon the respondent on July 13, 2021, by mail. To date, the respondent has neither opposed the instant motion nor interposed any response thereto.
Accordingly, the Grievance Committee's motion is granted, the charges in the verified petition dated April 20, 2021, are deemed established, and, effective immediately, the respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law.
MASTRO, J.P., RIVERA, DILLON, CHAMBERS and BRATHWAITE NELSON, JJ., concur.
ORDERED that the motion of the Grievance Committee for the Tenth Judicial District to deem the charges in the verified petition dated April 20, 2021, established based upon the default of the respondent, Harrison J. Edwards, Jr., is granted; and it is further,
ORDERED that pursuant to Judiciary Law § 90, effective immediately, the respondent, Harrison J. Edwards, Jr., a suspended attorney, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
ORDERED that the respondent, Harrison J. Edwards, Jr., shall continue to comply with the rules governing the conduct of disbarred or suspended attorneys (see 22 NYCRR 1240.15); and it is further,
ORDERED that pursuant to Judiciary Law § 90, the respondent, Harrison J. Edwards, Jr., is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
ORDERED that if the respondent, Harrison J. Edwards, Jr., has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency, and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 1240.15(f).
MASTRO, J.P., RIVERA, DILLON, CHAMBERS and BRATHWAITE NELSON, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court